                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         SHERMAN DIVISION


    MARCUS BRIAN CURRY, #22579-078                  §

    VS.                                             §           CIVIL ACTION NO. 4:16cv205
                                                                CRIMINAL NO. 4:14CR00112-001
    UNITED STATES OF AMERICA                        §

                                        ORDER OF DISMISSAL

           The above-entitled and numbered civil action was heretofore referred to United States
    Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,
    which contains proposed findings of fact and recommendations for the disposition of such action,
    has been presented for consideration, and no objections thereto having been timely filed, the Court
    is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts
.
    same as the findings and conclusions of the Court. It is therefore
           ORDERED that the motion to vacate, set aside or correct a sentence pursuant to 28 U.S.C.
    § 2255 is DENIED and the case is DISMISSED with prejudice. A certificate of appealability is
    DENIED. All other motions not previously ruled on are hereby DENIED.

           SIGNED this 10th day of December, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
